SUPPLEMENT NO. 1 (To Proxy Statement/Prospectus Dated November 6, 2009) LIGAND PHARMACEUTICALS INCORPORATED This document supplements the information contained in that certain proxy statement/prospectus, which forms a part of a registration statement on Form S-4 filed with the Securities and Exchange Commission, or SEC, by Ligand Pharmaceuticals Incorporated, or Ligand, that constitutes a prospectus of Ligand under Section 5 of the Securities Act of 1933, as amended, with respect to the shares of Ligand common stock to be issued to stockholders of Neurogen Corporation, or Neurogen, in connection with the proposed merger of Neon Signal, LLC, a wholly owned subsidiary of Ligand, with and into Neurogen, or the merger.
